DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 6, 2022 has been entered.  Claims 97, 104-105 are amended.  Claims 1-96, 103 have been canceled.  Claims 106-116 are new and considered withdrawn (see below) as they are directed to the same scope as claims 1, 18-19, 22, 24, 34, 94-96, which was non-elected in the response dated November 6, 2022 to the restriction requirement dated September 15, 2022.  Currently, claims 97-102 and 104-105 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 97-102, 104-105) in the reply filed on November 6, 2022 is acknowledged.

Newly submitted claims 106-116 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of Group II (claims 97-102, 104-105) and newly submitted claims 106-116 (which are very similar in scope to non-elected Group I) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a stand-alone patch placed against the user’s body for providing electrical stimulation treatment and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since claims 106-116 are nearly identical in scope to Group I, which was non-elected without traverse in the response dated November 6, 2022, these new claims are also considered part of Group I and therefore withdrawn.  

Specification
The disclosure is objected to because of the following informalities: Regarding the amendment to the specification filed April 28, 2021, under the “RELATED APPLICATIONS” section, US Patent Application Serial No. 16/070,563 should be updated to reflect that it is now U.S. Patent No. 11,027,117.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-102 and 104-105 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation, “an anterior member connected or connectable to an elongate body member”; “a base, connected or connectable to the elongate body member”.  This phrasing renders the claim indefinite because the metes and bounds of this limitation is indefinite.  
The term “functional  connection” in claim 97 is a relative term which renders the claim indefinite. The term “functional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “functional engagement” in claim 98 is a relative term which renders the claim indefinite. The term “functional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 98-102 and 104-105 are rejected to for being dependent on claim 97 and for failing to remedy the deficiencies of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 97-102 and 104-105 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 97-102, 104-105 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 97 recites the limitation, “An anterior member connected or connectable to an elongate body member of a headset for providing electrical stimulation treatment to a head of a user”; “the headset is donned on the user’s head”; “the compressible portion is adapted to apply pressure to a forehead of the user”; “maintain a functional connection between said electrode pad and the skin of the user”.  The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claim 98 recites the limitation, “compressible portion is adapted to maintain functional engagement between said electrode pad and the skin of the user”. The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claim 99 recites the limitation, “the headset is conned on the user’s head” and “adjustment of the circumference of the headset around the user’s head”.  The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claim 101 recites the limitation, “sealing arrangement is adapted to create a seal against the user’s head” and “headset is donned on the user’s head”.  The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claim 104 recites the limitation, “the headset is donned on the user’s head” and “scalp of the user donning the headset”.  The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claim 105 recites the limitation, “flexible leaf to the head of the user” and “anterior electrode and the skin of the head of the user”.  The wording of the claim suggests the claim is being directed to a human organism.  The claims should be amended to use the language “configured to”.
Claims 98-102 and 104-105 are rejected to for being dependent on claim 97 and for failing to remedy the deficiencies of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 97-102, 104-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 2017/0224978) in view of Dar et al. (WO 2014/141213 A1).
Regarding claims 97-100, 102, 104-105, Lee discloses an anterior member connected or connectable to an elongate body member 14 of a headset for providing electrical stimulation treatment to a head of a user, the anterior member comprising: a base 10b, connected or connectable to the elongate body member 14, said base comprising a flexible leaf 10, said flexible leaf having a rest position and an extended position, wherein, in said rest position, said flexible leaf has a first curvature, and in said extended position said flexible leaf has a second curvature, said second curvature having a greater radius than said first curvature (“Since one side of the frame 10 is open, the frame 10 may spread outwardly according to the size of the head H of a user so as to be worn on the head H of a user.” [0039]); at least one anterior electrode 20, mounted onto said flexible leaf and adapted to electrically communicate with a processing unit 40, said at least one anterior electrode including an electrode pad 30 (fig. 8).  Lee does not expressly disclose at least one compressible portion extending radially inward of said base around said electrode pad and functionally associated with said at least one anterior electrode, wherein said at least one compressible portion has a rest state and a compressed state, said compressed state occurring when the anterior member is connected to the elongate body member and the headset is donned on the user’s head, wherein, in said rest state, said compressible portion has a first radial depth inward from said base, and in said compressed state said compressible portion is adapted to have second radial depth inward from said base, said second radial depth being smaller than said first radial depth, wherein in said compressed state, when said anterior member is attached to the elongate body member and the headset is donned on the user’s head, the compressible portion is adapted to apply pressure to a forehead of the user, responsive to compression of said electrode pad of said at least one anterior electrode, thereby to maintain a functional connection between said electrode pad and the skin of the user.  Dar et al. teaches an electrode pad 56a with a compressible portion 320 extending radially inward from a base of a headset, wherein the compressible portion has a rest state and a compressed state, the compressed state being when the headset is donned on the user’s head and the compressible portion is adapted to have a radial depth being smaller than a radial depth of the rest state, the compressible portion adapted to apply pressure to the forehead of the user (page 21, line 28 to page 22, line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the compressible portion as taught by Dar et al. in order to allow for “self-adjustment” capabilities for the electrode and to ensure a good connection between the electrode and the user (page 21, line 28 to page 22, line 14).
Regarding claim 101, Lee does not expressly disclose wherein said sealing arrangement is adapted to create a seal against the user’s head, such that when the headset is donned on the user’s head and said electrode pad is compressed, liquid that is released from said electrode pad remains sealed within said sealing arrangement.  Dar et al. teaches providing a sealing rim 360 to create a seal between the electrode housing and the skin surface of the user (page 23, line 22 to page 24, line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a sealing rim as taught by Dar et al. in order to ensure liquid within the electrode pad is contained, thereby eliminating the need to reapply liquid to maintain a good electrode surface contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792